                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                        Case No. 16-cv-06607-SI
                                   8                     Plaintiff,
                                                                                              ORDER DENYING REQUEST FOR
                                   9              v.                                          EXTENSION OF DEADLINE TO FILE
                                                                                              OPPOSITION TO MOTION FOR
                                  10     MIKE HANSEN, et al.,                                 SUMMARY JUDGMENT
                                  11                     Defendants.                          Re: Dkt. No. 85
                                  12
Northern District of California
 United States District Court




                                  13           Defendants filed a motion for summary judgment on March 8, 2019. Plaintiff’s opposition

                                  14   to that motion originally was due on April 5, 2019, and the deadline was later extended at plaintiff’s

                                  15   request to May 31, 2019. See Docket No. 80. In extending the deadline to May 31, the court

                                  16   cautioned that “[n]o further extension of this deadline should be expected,” id. at 2, and explained

                                  17   in a footnote:

                                  18           The court is concerned about the age of this case. During the course of this action,
                                               plaintiff has ten times requested extensions or stays in the proceedings. See Docket
                                  19           Nos. 13, 24, 29, 37, 54, 60, 63, 64, 73, 78. Although the court grants the requested
                                               extension of the deadline to file the opposition to the motion for summary judgment,
                                  20           the court’s patience with plaintiff’s repeated efforts to delay resolution of this case
                                               has reached an end. This action will not be further delayed.
                                  21
                                       Docket No. 80 at 2 n.1. Those cautionary words apparently fell on deaf ears, as plaintiff now requests
                                  22
                                       another extension of the deadline to file his opposition to the motion for summary judgment.
                                  23
                                               In his current request for an extension of the deadline, plaintiff recounts some of his other
                                  24
                                       litigation efforts and states that he is “diligently litigating many cases” and “does not have the ability
                                  25
                                       to choose what he wants to litigate.” Docket No. 85 at 2. He is wrong: he does have the ability to
                                  26
                                       choose what he litigates, and he has chosen to pursue other actions at this time rather than devoting
                                  27
                                       time to this action. Plaintiff has already had twelve weeks to prepare his opposition. There is no
                                  28
                                   1   reason to believe that, if the current request is granted, it will not be followed by even more requests

                                   2   for even more extensions in this action so that plaintiff can spend his time pursuing other litigation.

                                   3   Plaintiff’s choice to file new actions about other problems rather than to prepare his opposition in

                                   4   this pending action does not support further extending the deadline in this action. Plaintiff has not

                                   5   shown good cause for further extending the deadline to file his opposition to the pending motion for

                                   6   summary judgment. Accordingly, plaintiff’s request for an extension of the deadline to file his

                                   7   opposition to the motion for summary judgment is DENIED. Docket No. 85. The court will not

                                   8   entertain any more motions, requests or applications regarding the opposition deadline.

                                   9          Due to the press of other business, it will be about two weeks before the court will take up

                                  10   the motion for summary judgment. The court intends to turn its attention to the pending motion for

                                  11   summary judgment on June 25, and will consider any opposition to the motion for summary

                                  12   judgment that is on file at the courthouse by that date. Any opposition that arrives at the courthouse
Northern District of California
 United States District Court




                                  13   after June 25, 2019, will be disregarded.

                                  14          IT IS SO ORDERED.

                                  15   Dated: June 11, 2019

                                  16                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
